DETAILED ACTION
This is the first office action regarding application 16/553,573 filed August 28, 2019. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on August 28, 2019 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 40, 406, and 602.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 400, and 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term MINESTAR SYSTEM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, line 11 recites “operate the machine at an offline operating speed at the offline location”, this should be changed to “operate the machine at an offline operating speed at an offline location” in order to avoid any antecedent basis issues.
Regarding claim 20, line 26 recites “determine at least one online operating characteristics”, this should be changed to “determine at least one online operating characteristic”
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein (US-20140163773) in view of Czapka (US-20180208058).
Regarding claim 1, Braunstein teaches a system for clearing a machine for at autonomous operating at a worksite comprising
an offline location including a plurality of predetermined curves, the offline location not including the autonomous worksite (Paragraph [0020], "A calibration exclusion zone 550 may be an area within worksite 11 that is excluded by worksite management system 38 for purposes of calibration. Calibration sites 40 may include road segments within worksite 11 that are adequate for calibration of an aspect of a vehicle model associated with machine 10.") (Paragraph [0050], "At step 325, worksite management system 38 may search for the machine-specific template, identify the calibration conditions required to calibrate a particular vehicle model, and may search a memory for a calibration site 40 where machine 10 may perform the needed calibration. In particular, worksite management system 38 may search a memory for a calibration site 40 that matches the calibration need of machine 10. In such embodiments, data related to the road conditions and geometries of worksite 11 may be stored within a memory of worksite management system 38.", here the system is describing a calibration site/offline location which is excluded from the autonomous worksite)
at least one sensor configured to measure at least two operating characteristics of the machine (Paragraph [0022], "Machine 10 may also be equipped with one or more sensors 22, mounted at different locations on machine 10, for detecting information regarding one or more conditions of the machine 10, such as a load carried by machine 10, a maintenance state of machine 10, and/or a location of machine 10. In an exemplary embodiment, sensors 22 may include one or more of a speed sensor 24, a steering angle sensor 26, a load weight sensor 28, a load distribution sensor 30, an orientation sensor 32, and a location and heading sensor 34.")
"Machine 10 may also be equipped with one or more sensors 22, mounted at different locations on machine 10, for detecting information regarding one or more conditions of the machine 10, such as a load carried by machine 10, a maintenance state of machine 10, and/or a location of machine 10. In an exemplary embodiment, sensors 22 may include one or more of a speed sensor 24, a steering angle sensor 26, a load weight sensor 28, a load distribution sensor 30, an orientation sensor 32, and a location and heading sensor 34.", here the invention is describing an offline and an online operating characteristic, in this case the same sensor can be operable to measure the characteristic in both an online and an offline state)
and a control system including at least one controller the at least one controller being configured to (Paragraph [0020], "On-board controller 20 may cause machine 10 to autonomously follow a route generated by a path planner associated with worksite 11.")
store a reference profile for the machine (Paragraph [0044], "Machine 10 may also store in memory one or multiple vehicle models corresponding to different machine kinematics and/or dynamics, and one or more such vehicle models may be calibrated during operation.", here the system is comparing actual performance of the machine to a predicted performance/reference profile)
store operational parameters based upon the reference profile (Paragraph [0048], "At step 310, on-board controller 20 may determine if a measured performance parameter value of machine 10 is substantially equal to a corresponding predicted performance parameter value of machine 10.", here the system has stored operational parameters in the form of predicted performance parameter values)
the operational parameters including at least one predetermined offline parameter threshold (Paragraph [0052], "Comparisons of the actual and predicted braking distance values may be made, such as by on-board controller 20 or another processor. The vehicle model may be adjusted or calibrated based on results of the comparisons, such that the braking distances predicted by using the vehicle model may be substantially equal to the actual braking distances as measured by sensors 18, 22."¸ here the system is checking a performance parameter against a predicted parameter while the machine is in a non-working/offline state, this comparison step is interpreted to be analogous to having a parameter threshold for the checked parameter because in order for the machine to make a change to or recalibrate the parameter the comparison will have to show a difference substantial enough for a change to happen and this is interpreted as exceeding a threshold)
and at least one predetermined online parameter threshold (Paragraph [0048], "At step 310, on-board controller 20 may determine if a measured performance parameter value of machine 10 is substantially equal to a corresponding predicted performance parameter value of machine 10.")
access the at least two operating characteristics of the machine from the at least one sensor (Paragraph [0021], "Sensors 18 (S, M, L) may then generate a position signal corresponding to the distance and direction, and communicate the position signal to on-board controller 20.", here the controller is receiving/accessing signals from the sensors)
"To calibrate the vehicle model at step 340, the actual performance values of machine 10 for the variety of loads, states, and conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model", here the system is performing an checkout procedure for various operational parameters in a non-working/offline state)
operate the machine at the offline location at an offline operating speed (Paragraph [0005], "The tests measure the actual performance of the machine, using the uncalibrated vehicle model, under a variety of conditions, including different loads, speeds, steering angles, and orientations of the machine. After the conclusion of the testing, the actual performance of the machine under the various conditions is compared to the performance that was predicted by the uncalibrated vehicle model under those same conditions.", here the system is operating the machine under various conditions including operating speeds in a nonworking/offline state)
determine whether the at least one offline operating characteristic is within the at least one predetermined offline parameter threshold or an acceptable offline deviation therefrom (Paragraph [0063], "the actual performance values of machine 10 for the variety of loads, states, and operating conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model, and the uncalibrated vehicle model may be adjusted based on results of those comparisons. Operating conditions of machine 10 may include a travel speed of the machine, a steering rate of the machine, a braking rate of the machine, a weight hauled by the machine, a weight distribution of a load hauled by the machine, an orientation of the machine, a geographical location of the machine, and a heading of the machine.", here the system is checking a performance parameter against a predicted parameter while the machine is in a non-working/offline state, this comparison step is interpreted to be analogous to having a parameter threshold for the checked parameter because in order for the machine to make a change to or recalibrate the parameter the comparison will have to show a difference substantial enough for a change to happen and this is interpreted as exceeding a threshold)
and if the offline operating characteristic is within the predetermined offline parameter threshold or the acceptable offline deviation therefrom (Paragraph [0052], "Comparisons of the actual and predicted braking distance values may be made, such as by on-board controller 20 or another processor. The vehicle model may be adjusted or calibrated based on results of the comparisons, such that the braking distances predicted by using the vehicle model may be substantially equal to the actual braking distances as measured by sensors 18, 22.", here if the system determines that the observed operating parameters are equal to the predicted operating parameters then the model will not be adjusted or calibrated and it is determined that the system can reenter service at the operating speed)
identify the offline operating speed as a checked out offline speed (Paragraph [0069], “In the meantime, worksite management system 38 may reassign machine 10 to a new work task that does not require a work operation corresponding to the aspect of the vehicle model in need of calibration (Step 495). In an alternate embodiment, worksite management system 38 may modify how machine 10 is allowed to operate. For example, if a needed calibration relates to a particular travel speed of machine 10 worksite management system may limit the travel speed of machine 10 such that it will not reach the particular travel speed for which calibration is required. In this way, rather than reassign machine 10 to a new work task, machine 10 is able to continue performing its original work task within the limitations established by worksite management system 38.”, here the system is defaulting to a previously approved/checked out speed in the case that a quicker speed does not meet operational parameter thresholds)
conduct an online planner checkout procedure including the controller further being configured to operate the machine at the autonomous worksite at an online operating speed (Paragraph [0048], "At step 310, on-board controller 20 may determine if a measured performance parameter value of machine 10 is substantially equal to a corresponding predicted performance parameter value of machine 10. On-board controller 20 may make this determination by comparing data input from sensors 18 and 22 with data supplied by the vehicle model.”, here the system is conducting an checkout procedure while the vehicle is in service at a worksite/online using a speed the system is operating at)
determine whether the at least one online operating characteristic is within the at least one predetermined online parameter threshold or an acceptable online deviation therefrom (Paragraph [0048], “Sensors 18 and 22 may provide measured values indicative of and/or quantifying the aforementioned operating conditions of machine 10. The vehicle model may provide predicted values corresponding to each of the operating conditions. If the measured values are substantially equal to the predicted values (Step 310--Yes), or if the difference between them does not exceed a threshold amount, machine 10 may continue to function with no identified need of calibration.”)
and if the online operating characteristic is not within the at least one predetermined online parameter threshold or the acceptable online deviation therefrom, operate the machine “In the meantime, worksite management system 38 may reassign machine 10 to a new work task that does not require a work operation corresponding to the aspect of the vehicle model in need of calibration (Step 495). In an alternate embodiment, worksite management system 38 may modify how machine 10 is allowed to operate. For example, if a needed calibration relates to a particular travel speed of machine 10 worksite management system may limit the travel speed of machine 10 such that it will not reach the particular travel speed for which calibration is required. In this way, rather than reassign machine 10 to a new work task, machine 10 is able to continue performing its original work task within the limitations established by worksite management system 38.”, here the system is defaulting to a previously approved/checked out speed in the case that a quicker speed does not meet operational parameter thresholds).
However Braunstein does not explicitly teach if the at least one online operating characteristic is within a threshold identify the operating speed as a checked out online speed, determining if the machine is operating at a maximum designated operating speed, if it is not at a maximum speed then increase the speed by an interval, and repeat the planner process.
Czapka teaches a speed control system for a work vehicle based on measured operational parameters where
if the at least one online operating characteristic is within the predetermined online parameter threshold or the acceptable online deviation therefrom (Figure 6, items 326, 322, 334, here the system is determining if a series of parameters are within thresholds)
identify the online operating speed as a checked out online speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new 
determine if the machine is operating at a maximum designated operating speed (Figure 6, item 336, "Is Speed = Maximum speed?")
if the machine is not operating at a maximum designated operating speed, increase the online operating speed of the machine by a preset interval (Figure 6, item 338, "Speed Request = Current Speed + Speed Change Increment")
and repeat the online planner checkout procedure designating an increased online operating speed as the online operating speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed)
Braunstein and Czapka are analogous art as they are both generally related to control of work machines based on comparing operational parameters to thresholds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include if the at least one online operating characteristic is within a threshold identify the operating speed as a checked out online speed, determining if the machine is operating at a maximum designated operating speed, if it is not at a maximum speed then increase the speed by an interval, and repeat the planner process of Czapka in the system for checking a machine during autonomous operation at a worksite of Braunstein in order to improve the productivity of the system while maintaining the desired operating efficiency (Czapka, Paragraph [0052], “As indicated above, various aspects of the disclosed method 200 may be configured to be executed by the planter controller 104 to allow the controller 104 to transmit speed control requests for controlling the ground speed of the work vehicle 10. As such, the vehicle's ground speed may be automatically controlled by the planter controller 104 in a manner that provides for increased or optimized planting speeds while maintaining the desired operating efficiency for the planter 12. For instance, if the active row units 28 are currently operating better than desired, the planter controller 104 may be configured to request that the ground speed of the work vehicle 10 be increased to provide improved planter productivity.”).

Regarding claim 2, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein further teaches
in connection with the offline planner checkout procedure, the controller is further configured to determine the offline operating characteristic from the at least one sensor and access the at least one predetermined offline parameter threshold corresponding to the offline operating characteristic (Paragraph [0063], "the actual performance values of machine 10 for the variety of loads, states, and operating conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model, … Operating conditions of machine 10 may include a travel speed of the machine, a steering rate of the machine, a braking rate of the machine, a weight hauled by the machine, a weight distribution of a load hauled by the machine, an orientation of the machine, a geographical location of the machine, and a heading of the machine.", here the system is receiving an actual performance parameter from the sensors and comparing/accessing the stored predicted values for a comparison)
“Sensors 18 and 22 may provide measured values indicative of and/or quantifying the aforementioned operating conditions of machine 10. The vehicle model may provide predicted values corresponding to each of the operating conditions. If the measured values are substantially equal to the predicted values (Step 310--Yes), or if the difference between them does not exceed a threshold amount, machine 10 may continue to function with no identified need of calibration.”, here the system is receiving an online operating characteristic from the sensors and comparing those the threshold values).
end the online planner checkout procedure and continue to operate the machine (Paragraph [0048], “the difference between the predicted and actual performance of machine 10 does not exceed the threshold amount in the above example. Thus, in this example, machine 10 may continue to operate normally and efficiently without calibrating the vehicle model”, here the system is determining that the difference between the measured and reference value does not exceed the threshold and the system is ending the procedure and continuing to operate the machine)
However Braunstein does not explicitly teach if the operating characteristic is within a predetermined threshold and if the machine is already operating at a maximum speed to end the process and continue to operate the machine at the maximum designated speed.

and if the machine is operating at the maximum designated operating speed (Figure 6, item 336, "Is Speed = Maximum speed?")
end the online planner checkout procedure and continue to operate the machine at the autonomous worksite at the maximum designated operating speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed, if this new speed is the maximum speed and the system continues to meet the determined thresholds then the system will continue to operate at the maximum speed).
Braunstein and Czapka are analogous art as they are both generally related to control of work machines based on comparing operational parameters to thresholds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include if the operating characteristic is within a predetermined threshold and if the machine is already operating at a maximum speed to end the process and continue to operate the machine at the maximum designated speed of Czapka in the system for checking a machine during autonomous operation at a worksite of Braunstein in order to improve the productivity of the system while maintaining the desired operating efficiency (Czapka, Paragraph [0052], “As indicated above, various aspects of the disclosed method 200 may be configured to be executed by the planter controller 104 to allow the controller 104 to transmit speed control requests for controlling the ground speed of the work vehicle 10. As such, the vehicle's ground speed may be automatically controlled by the planter controller 104 in a manner that provides for increased or optimized planting speeds while maintaining the desired operating efficiency for the planter 12. For instance, if the active row units 28 are currently operating better than desired, the planter controller 104 may be configured to request that the ground speed of the work vehicle 10 be increased to provide improved planter productivity.”).

Regarding claim 3, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein further teaches 
wherein at least one sensor includes at least one of a machine pose sensor (Paragraph [0022], "Machine 10 may also be equipped with one or more sensors 22 … an orientation sensor 32, and a location and heading sensor 34.", here the combination of an orientation sensor and a location and heading sensor is interpreted to be analogous to a pose sensor)
 and an operating environment sensor (Paragraph [0021], "machine 10 may be equipped with one or more short range sensors 18S, medium range sensors 18M, and/or long range sensors 18L … that detects the position, configuration, shape, and/or orientation of objects disposed within a sensing range of the sensors 18 (S, M, L)", here the sensors are detecting objects in the environment around the vehicle).

Regarding claim 4, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein further teaches 
“In the meantime, worksite management system 38 may reassign machine 10 to a new work task that does not require a work operation corresponding to the aspect of the vehicle model in need of calibration (Step 495). In an alternate embodiment, worksite management system 38 may modify how machine 10 is allowed to operate. For example, if a needed calibration relates to a particular travel speed of machine 10 worksite management system may limit the travel speed of machine 10 such that it will not reach the particular travel speed for which calibration is required”, here the system is defaulting to a previously approved/checked out speed in the case that a quicker speed does not meet operational parameter thresholds and the system is performing the task at the checked out offline speed).

Regarding claim 5, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein further teaches 
wherein the at least one controller is further configured to determine if an unacceptable offline deviation greater from the predetermined offline parameter threshold is a result of bad calibration of the machine (Claim 25, "A system for managing calibration of a vehicle model used to autonomously control a machine on a worksite, the system comprising: a controller disposed on the machine and configured to identify a calibration need associated with the vehicle model", here the system is identifying a calibration need which is interpreted to be the result of a bad calibration of the machine as a result of a controller observed deviation greater than a threshold).

Regarding claim 6, the combination of Braunstein and Czapka teach the invention as discussed above in claims 1 and 5, Braunstein further teaches 
wherein the at least one controller is configured to either calibrate the machine if the uncacceptable offline deviation is  a result of bad calibration (Paragraph [0005], "To perform calibration of the vehicle model, the autonomous machine may undergo a series of specific tests. The tests measure the actual performance of the machine, using the uncalibrated vehicle model, under a variety of conditions, including different loads, speeds, steering angles, and orientations of the machine. After the conclusion of the testing, the actual performance of the machine under the various conditions is compared to the performance that was predicted by the uncalibrated vehicle model under those same conditions. The vehicle model may then be adjusted or calibrated based on the comparison")

Regarding claim 8, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein does not explicitly teach wherein a plurality of online operating characteristics are within a plurality of thresholds before increasing the speed.
Czapka teaches wherein the at least one controller is configured to determine whether a plurality of online operating characteristics are within a plurality of predetermined online parameter thresholds or acceptable online deviations thereof before increasing the online operation speed by the preset interval (Figure 6, items 326, 322, 334, here the system is determining if a series of parameters are within a series of thresholds before increasing the speed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein a plurality of online operating characteristics are within a plurality of thresholds before increasing the speed of Czapka in the system for checking a machine during autonomous operation at a worksite of Braunstein in order to improve the productivity of the system while maintaining the desired operating efficiency (Czapka, Paragraph [0052], “As indicated above, various aspects of the disclosed method 200 may be configured to be executed by the planter controller 104 to allow the controller 104 to transmit speed control requests for controlling the ground speed of the work vehicle 10. As such, the vehicle's ground speed may be automatically controlled by the planter controller 104 in a manner that provides for increased or optimized planting speeds while maintaining the desired operating efficiency for the planter 12. For instance, if the active row units 28 are currently operating better than desired, the planter controller 104 may be configured to request that the ground speed of the work vehicle 10 be increased to provide improved planter productivity.”).

Regarding claim 9, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein further teaches 
wherein the at least two operating characteristics of the machine include machine ground speed (Paragraph [0023], "Speed sensor 24 may detect an actual ground or travel speed of machine 10 as it moves on worksite 11. ")
"Braking distance may then be measured under these conditions. For each speed at which the actual braking distance of machine 10 is determined (measured by sensors 18, 22)").

Regarding claim 10, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein further teaches 
wherein the at least two operating characteristics of the machine include at least three operating characteristics, the at least three operating characteristics including machine ground speed (Paragraph [0023], "Speed sensor 24 may detect an actual ground or travel speed of machine 10 as it moves on worksite 11. ")
machine braking response (Paragraph [0052], "Braking distance may then be measured under these conditions. For each speed at which the actual braking distance of machine 10 is determined (measured by sensors 18, 22)"). 
and machine tracking (Paragraph [0022], "Machine 10 may also be equipped with one or more sensors 22, mounted at different locations on machine 10, for detecting information regarding one or more conditions of the machine 10, such as a load carried by machine 10, a maintenance state of machine 10, and/or a location of machine 10.").

Regarding claim 11, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, Braunstein further teaches 
wherein the at least one controller is configured to store at least one of a current state of the offline planner checkout procedure and a current state of the online planner checkout "Machine 10 may also store in memory one or multiple vehicle models corresponding to different machine kinematics and/or dynamics, and one or more such vehicle models may be calibrated during operation.") (Paragraph [0018], "An "autonomous" machine refers to an unmanned machine that includes on-board and/or off-board computers, processors, and/or other electronic controllers which, based on input from various machine sensors, stored data, and control algorithms, provides outputs to control various machine systems such as steering, braking and propulsion to accomplish desired tasks.", here the system is teaching a controller that is configured to store data including multiple states or models).

Regarding claim 12, Braunstein teaches a method of clearing a machine for at least one of autonomous operation and semiautonomous operation at an autonomous worksite the method comprising
conducting an offline planner checkout procedure (Paragraph [0052], "To calibrate the vehicle model at step 340, the actual performance values of machine 10 for the variety of loads, states, and conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model", here the system is performing an checkout procedure for various operational parameters in a non-working/offline state)
including operating the machine at an offline location at an offline operating speed (Paragraph [0005], "The tests measure the actual performance of the machine, using the uncalibrated vehicle model, under a variety of conditions, including different loads, speeds, steering angles, and orientations of the machine. After the conclusion of the testing, the actual performance of the machine under the various conditions is compared to the performance that was predicted by the uncalibrated vehicle model under those same conditions.", here the system is operating the machine under various conditions including operating speeds in a nonworking/offline state)
the offline location including a plurality of predetermined curves, the offline location not including the autonomous worksite (Paragraph [0020], "A calibration exclusion zone 550 may be an area within worksite 11 that is excluded by worksite management system 38 for purposes of calibration. Calibration sites 40 may include road segments within worksite 11 that are adequate for calibration of an aspect of a vehicle model associated with machine 10.") (Paragraph [0050], "At step 325, worksite management system 38 may search for the machine-specific template, identify the calibration conditions required to calibrate a particular vehicle model, and may search a memory for a calibration site 40 where machine 10 may perform the needed calibration. In particular, worksite management system 38 may search a memory for a calibration site 40 that matches the calibration need of machine 10. In such embodiments, data related to the road conditions and geometries of worksite 11 may be stored within a memory of worksite management system 38.", here the system is describing a calibration site/offline location which is excluded from the autonomous worksite)
determining at least one offline operating characteristic of the machine from at least one sensor (Paragraph [0022], "Machine 10 may also be equipped with one or more sensors 22, mounted at different locations on machine 10, for detecting information regarding one or more conditions of the machine 10, such as a load carried by machine 10, a maintenance state of machine 10, and/or a location of machine 10. In an exemplary embodiment, sensors 22 may include one or more of a speed sensor 24, a steering angle sensor 26, a load weight sensor 28, a load distribution sensor 30, an orientation sensor 32, and a location and heading sensor 34.")
determining whether the at least one offline operating characteristic is within a predetermined offline parameter threshold or an acceptable offline deviation therefrom (Paragraph [0063], "the actual performance values of machine 10 for the variety of loads, states, and operating conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model, and the uncalibrated vehicle model may be adjusted based on results of those comparisons. Operating conditions of machine 10 may include a travel speed of the machine, a steering rate of the machine, a braking rate of the machine, a weight hauled by the machine, a weight distribution of a load hauled by the machine, an orientation of the machine, a geographical location of the machine, and a heading of the machine.", here the system is checking a performance parameter against a predicted parameter while the machine is in a non-working/offline state, this comparison step is interpreted to be analogous to having a parameter threshold for the checked parameter because in order for the machine to make a change to or recalibrate the parameter the comparison will have to show a difference substantial enough for a change to happen and this is interpreted as exceeding a threshold)
and if the at least one offline operating characteristic is within the predetermined offline parameter threshold or an acceptable deviation therefrom (Paragraph [0052], "Comparisons of the actual and predicted braking distance values may be made, such as by on-board controller 20 or another processor. The vehicle model may be adjusted or calibrated based on results of the comparisons, such that the braking distances predicted by using the vehicle model may be substantially equal to the actual braking distances as measured by sensors 18, 22.", here if the system determines that the observed operating parameters are equal to the predicted operating parameters then the model will not be adjusted or calibrated and it is determined that the system can reenter service at the operating speed)
identifying the offline operating speed as the checked out offline speed (Paragraph [0069], “In the meantime, worksite management system 38 may reassign machine 10 to a new work task that does not require a work operation corresponding to the aspect of the vehicle model in need of calibration (Step 495). In an alternate embodiment, worksite management system 38 may modify how machine 10 is allowed to operate. For example, if a needed calibration relates to a particular travel speed of machine 10 worksite management system may limit the travel speed of machine 10 such that it will not reach the particular travel speed for which calibration is required. In this way, rather than reassign machine 10 to a new work task, machine 10 is able to continue performing its original work task within the limitations established by worksite management system 38.”, here the system is defaulting to a previously approved/checked out speed in the case that a quicker speed does not meet operational parameter thresholds)
and conducting an online planner checkout procedure including operating the machine at the autonomous worksite at an online operating speed (Paragraph [0048], "At step 310, on-board controller 20 may determine if a measured performance parameter value of machine 10 is substantially equal to a corresponding predicted performance parameter value of machine 10. On-board controller 20 may make this determination by comparing data input from sensors 18 and 22 with data supplied by the vehicle model.”, here the system is conducting an checkout 
determining at least one online operating characteristic of the machine from the at least one sensor (Paragraph [0048], “Sensors 18 and 22 may provide measured values indicative of and/or quantifying the aforementioned operating conditions of machine 10. The vehicle model may provide predicted values corresponding to each of the operating conditions. If the measured values are substantially equal to the predicted values (Step 310--Yes), or if the difference between them does not exceed a threshold amount, machine 10 may continue to function with no identified need of calibration.”)
accessing at least one online operational parameter corresponding to the at least one online operating characteristic of the machine (Paragraph [0021], "Sensors 18 (S, M, L) may then generate a position signal corresponding to the distance and direction, and communicate the position signal to on-board controller 20.", here the controller is receiving/accessing signals from the sensors)
determining whether the at least one online operating characteristic is within a predetermined online parameter threshold or an acceptable deviation therefrom (Paragraph [0048], “Sensors 18 and 22 may provide measured values indicative of and/or quantifying the aforementioned operating conditions of machine 10. The vehicle model may provide predicted values corresponding to each of the operating conditions. If the measured values are substantially equal to the predicted values (Step 310--Yes), or if the difference between them does not exceed a threshold amount, machine 10 may continue to function with no identified need of calibration.”)
“In the meantime, worksite management system 38 may reassign machine 10 to a new work task that does not require a work operation corresponding to the aspect of the vehicle model in need of calibration (Step 495). In an alternate embodiment, worksite management system 38 may modify how machine 10 is allowed to operate. For example, if a needed calibration relates to a particular travel speed of machine 10 worksite management system may limit the travel speed of machine 10 such that it will not reach the particular travel speed for which calibration is required. In this way, rather than reassign machine 10 to a new work task, machine 10 is able to continue performing its original work task within the limitations established by worksite management system 38.”, here the system is defaulting to a previously approved/checked out speed in the case that a quicker speed does not meet operational parameter thresholds).
end the online planner checkout procedure and continue to operate the machine (Paragraph [0048], “the difference between the predicted and actual performance of machine 10 does not exceed the threshold amount in the above example. Thus, in this example, machine 10 may continue to operate normally and efficiently without calibrating the vehicle model”, here the system is determining that the difference between the measured and reference value does not exceed the threshold and the system is ending the procedure and continuing to operate the machine).
However, Braunstein does not explicitly teach that if the operating characteristic is within a threshold identifying the speed as a checked out online speed, determining if the 
Czapka teaches that if the online operating characteristic is within the predetermined online parameter threshold or the acceptable online deviation therefrom (Figure 6, items 326, 322, 334, here the system is determining if a series of parameters are within thresholds)
identifying the online operating speed as a checked out online speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed which will check the new online speed to ensure it meets the threshold criteria)
determining if the machine is operating at the maximum designated operating speed (Figure 6, item 336, "Is Speed = Maximum speed?")
if the machine is operating at the maximum designated operating speed, ending the online planner checkout procedure and continuing to operate the machine at the autonomous worksite at the maximum designated operating speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed, if this new speed is the maximum speed and the system continues to meet the determined thresholds then the system will continue to operate at the maximum speed).
"Speed Request = Current Speed + Speed Change Increment")
and repeating the online planner checkout procedure designating an increased online operating speed as the online operating speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed). 
Braunstein and Czapka are analogous art as they are both generally related to control of work machines based on comparing operational parameters to thresholds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that if the operating characteristic is within a threshold identifying the speed as a checked out online speed, determining if the machine is operating at a maximum speed, if the machine is operating at a maximum speed continuing to operate at the maximum speed, and if the machine is not operating at a maximum speed increasing the operating speed of Czapka in the system for checking a machine during autonomous operation at a worksite of Braunstein in order to improve the productivity of the system while maintaining the desired operating efficiency (Czapka, Paragraph [0052], “As indicated above, various aspects of the disclosed method 200 may be configured to be executed by the planter controller 104 to allow the controller 104 to transmit speed control requests for controlling the ground speed of the work vehicle 10. As such, the vehicle's ground speed may be automatically controlled by the planter controller 104 in a manner that provides for increased or optimized planting speeds while maintaining the desired operating efficiency for the planter 12. For instance, if the active row units 28 are currently operating better than desired, the planter controller 104 may be configured to request that the ground speed of the work vehicle 10 be increased to provide improved planter productivity.”).

Regarding claim 13, claim 13 is similar in scope to claim 4 and is therefore rejected under similar rationale.

 Regarding claim 14, claim 14 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Regarding claim 15, claim 15 is similar in scope to claims 6 and 7 and is therefore rejected under similar rationale.

Regarding claim 16, the combination of Braunstein and Czapka teach the invention as discussed above in claim 12, Braunstein further teaches
further including generating a message to command center indicating that the machine is not operating as expected if the at least one online operating characteristic is not within the predetermined online parameter threshold or the acceptable online deviation therefrom (Paragraph [0059], “In the exemplary method of FIG. 4, machine 10 may be programmed to automatically alert worksite management system 38 as to when a calibration and/or recalibration need exists.“) (Paragraph [0040], "Tool controller 60 may further include components configured for communicating with worksite management system 38. For example, tool controller 60 may include hardware and/or software that enables sending and receiving of data messages through a direct data link (not shown) or a wireless communication link (not shown).", here the system is configured to communicate to a worksite management system/command center and send an alert/message when the system requires calibration which occurs when the operating characteristics are not satisfying the online parameter thresholds).

Regarding claim 17, the combination of Braunstein and Czapka teach the invention as discussed above in claim 12, Braunstein further teaches
wherein determining whether the at least one offline operating characteristic is within a predetermined offline parameter threshold or an acceptable offline deviation therefrom includes determining if machine ground speed and braking response are within the predetermined offline parameter threshold or within the acceptable offline deviation therefrom (Paragraph [0063], "the actual performance values of machine 10 for the variety of loads, states, and operating conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model, and the uncalibrated vehicle model may be adjusted based on results of those comparisons. Operating conditions of machine 10 may include a travel speed of the machine, a steering rate of the machine, a braking rate of the machine, a weight hauled by the machine, a weight distribution of a load hauled by the machine, an orientation of the machine, a geographical location of the machine, and a heading of the machine.")
"For example, the vehicle model may predict that based on the load weight, speed, orientation, and other conditions for machine 10, the expected stopping distance of machine 10 is 50 feet. The actual stopping distance for machine 10 under these conditions, however, may be measured by sensors 18, 22 as 54 feet. When the threshold amount is set, for example, to be a percentage of the predicted amount, such as 10%, or when the threshold is set to be a particular braking distance, such as 5 feet, the difference between the predicted and actual performance of machine 10 does not exceed the threshold amount in the above example.").

Regarding claim 18, the combination of Braunstein and Czapka teach the invention as discussed above in claims 12 and 17, Braunstein further teaches
wherein determining whether the at least one online operating characteristic is within a predetermined online parameter threshold or an acceptable online deviation therefrom includes determining if the machine tracking is within the predetermined online parameter threshold or within the acceptable online deviation therefrom (Paragraph [0046], "Either worksite management system 38 or on-board controller 20 may monitor operating conditions of machine 10, including various loads, operating states, orientations, and/or positions of machine 10, for which calibration has either not yet been completed or for which one or more vehicle models associated with machine 10 require recalibration.").

Regarding claim 19, claim 19 is similar in scope to claim 11 and is therefore rejected under similar rationale.

Regarding claim 12, Braunstein teaches a machine comprising a body (Figure 1, item 10, "Machine")
a drive system including a prime mover operatively connected to at least one ground engaging drive mechanism (Paragraph [0019], "Power source 15 may include an engine such as, for example, a diesel engine, a gasoline engine …. Power source 15 may be connected to traction devices 16 via a direct mechanical coupling, an electric circuit, a hydraulic circuit, or in any other suitable manner.")
at least one pose sensor disposed to provide data indicative of a machine pose (Paragraph [0022], "Machine 10 may also be equipped with one or more sensors 22, mounted at different locations on machine 10, for detecting information regarding one or more conditions of the machine 10, such as a load carried by machine 10, a maintenance state of machine 10, and/or a location of machine 10. In an exemplary embodiment, sensors 22 may include one or more of a speed sensor 24, a steering angle sensor 26, a load weight sensor 28, a load distribution sensor 30, an orientation sensor 32, and a location and heading sensor 34.", here the combination of an orientation sensor and a location and heading sensor is interpreted to be analogous to a pose sensor)
"On-board controller 20 may cause machine 10 to autonomously follow a route generated by a path planner associated with worksite 11.")
store operational parameters based upon a reference profile for the machine (Paragraph [0048], "At step 310, on-board controller 20 may determine if a measured performance parameter value of machine 10 is substantially equal to a corresponding predicted performance parameter value of machine 10.", here the system has stored operational parameters in the form of predicted performance parameter values)
conduct an offline planner checkout procedure including the controller further being configured to (Paragraph [0052], "To calibrate the vehicle model at step 340, the actual performance values of machine 10 for the variety of loads, states, and conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model", here the system is performing an checkout procedure for various operational parameters in a non-working/offline state)
operate the machine at an offline operating speed at the offline location (Paragraph [0005], "The tests measure the actual performance of the machine, using the uncalibrated vehicle model, under a variety of conditions, including different loads, speeds, steering angles, and orientations of the machine. After the conclusion of the testing, the actual performance of the machine under the various conditions is compared to the performance that was predicted by the uncalibrated vehicle model under those same conditions.", here the system is operating the machine under various conditions including operating speeds in a nonworking/offline state)
"A calibration exclusion zone 550 may be an area within worksite 11 that is excluded by worksite management system 38 for purposes of calibration. Calibration sites 40 may include road segments within worksite 11 that are adequate for calibration of an aspect of a vehicle model associated with machine 10.") (Paragraph [0050], "At step 325, worksite management system 38 may search for the machine-specific template, identify the calibration conditions required to calibrate a particular vehicle model, and may search a memory for a calibration site 40 where machine 10 may perform the needed calibration. In particular, worksite management system 38 may search a memory for a calibration site 40 that matches the calibration need of machine 10. In such embodiments, data related to the road conditions and geometries of worksite 11 may be stored within a memory of worksite management system 38.", here the system is describing a calibration site/offline location with a plurality of predetermined curves which is excluded from the autonomous worksite)
determine at least one offline operating characteristic of the machine from the at least one pose sensor (Paragraph [0063], "the actual performance values of machine 10 for the variety of loads, states, and operating conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model, and the uncalibrated vehicle model may be adjusted based on results of those comparisons. Operating conditions of machine 10 may include a travel speed of the machine, a steering rate of the machine, a braking rate of the machine, a weight hauled by the machine, a weight distribution of a load hauled by the machine, an orientation of the machine, a geographical location of the machine, and a heading of the machine.")
"Sensors 18 (S, M, L) may then generate a position signal corresponding to the distance and direction, and communicate the position signal to on-board controller 20.", here the controller is receiving/accessing signals from the sensors)
determine whether the at least one offline operating characteristic is within a predetermined offline parameter threshold or an acceptable offline deviation therefrom (Paragraph [0063], "the actual performance values of machine 10 for the variety of loads, states, and operating conditions may be compared to the corresponding performance values predicted by the uncalibrated vehicle model, and the uncalibrated vehicle model may be adjusted based on results of those comparisons. Operating conditions of machine 10 may include a travel speed of the machine, a steering rate of the machine, a braking rate of the machine, a weight hauled by the machine, a weight distribution of a load hauled by the machine, an orientation of the machine, a geographical location of the machine, and a heading of the machine.", here the system is checking a performance parameter against a predicted parameter while the machine is in a non-working/offline state, this comparison step is interpreted to be analogous to having a parameter threshold for the checked parameter because in order for the machine to make a change to or recalibrate the parameter the comparison will have to show a difference substantial enough for a change to happen and this is interpreted as exceeding a threshold)
and if the at least one offline operating characteristic is within the predetermined offline parameter threshold or the acceptable offline deviation therefrom (Paragraph [0052], "Comparisons of the actual and predicted braking distance values may be made, such as by on-board controller 20 or another processor. The vehicle model may be adjusted or calibrated based on results of the comparisons, such that the braking distances predicted by using the vehicle model may be substantially equal to the actual braking distances as measured by sensors 18, 22.", here if the system determines that the observed operating parameters are equal to the predicted operating parameters then the model will not be adjusted or calibrated and it is determined that the system can reenter service at the operating speed)
identify the offline operation speed as a checked out offline speed (Paragraph [0069], “In the meantime, worksite management system 38 may reassign machine 10 to a new work task that does not require a work operation corresponding to the aspect of the vehicle model in need of calibration (Step 495). In an alternate embodiment, worksite management system 38 may modify how machine 10 is allowed to operate. For example, if a needed calibration relates to a particular travel speed of machine 10 worksite management system may limit the travel speed of machine 10 such that it will not reach the particular travel speed for which calibration is required. In this way, rather than reassign machine 10 to a new work task, machine 10 is able to continue performing its original work task within the limitations established by worksite management system 38.”, here the system is defaulting to a previously approved/checked out speed in the case that a quicker speed does not meet operational parameter thresholds)
conduct an online planner checkout procedure including the controller further being configured to operate the machine at an autonomous worksite at an online operating speed (Paragraph [0048], "At step 310, on-board controller 20 may determine if a measured performance parameter value of machine 10 is substantially equal to a corresponding predicted performance parameter value of machine 10. On-board controller 20 may make this determination by comparing data input from sensors 18 and 22 with data supplied by the vehicle model.”, here the system is conducting an checkout procedure while the vehicle is in service at a worksite/online using a speed the system is operating at)
determine at least one online operating characteristics of the machine from the at least one sensor (Paragraph [0048], “Sensors 18 and 22 may provide measured values indicative of and/or quantifying the aforementioned operating conditions of machine 10. The vehicle model may provide predicted values corresponding to each of the operating conditions. If the measured values are substantially equal to the predicted values (Step 310--Yes), or if the difference between them does not exceed a threshold amount, machine 10 may continue to function with no identified need of calibration.”)
access at least one online operational parameter corresponding to the at least one online operating characteristic of the machine (Paragraph [0021], "Sensors 18 (S, M, L) may then generate a position signal corresponding to the distance and direction, and communicate the position signal to on-board controller 20.", here the controller is receiving/accessing signals from the sensors)
determine whether the at least one online operating characteristic is within the at least one predetermined online parameter threshold or an acceptable online deviation therefrom (Paragraph [0048], “Sensors 18 and 22 may provide measured values indicative of and/or quantifying the aforementioned operating conditions of machine 10. The vehicle model may provide predicted values corresponding to each of the operating conditions. If the measured values are substantially equal to the predicted values (Step 310--Yes), or if the difference between them does not exceed a threshold amount, machine 10 may continue to function with no identified need of calibration.”)
and if the at least one online operating characteristic is not within the predetermined online parameter threshold or the acceptable online deviation therefrom operating the machine at the autonomous worksite at the checked out offline speed (Paragraph [0069], “In the meantime, worksite management system 38 may reassign machine 10 to a new work task that does not require a work operation corresponding to the aspect of the vehicle model in need of calibration (Step 495). In an alternate embodiment, worksite management system 38 may modify how machine 10 is allowed to operate. For example, if a needed calibration relates to a particular travel speed of machine 10 worksite management system may limit the travel speed of machine 10 such that it will not reach the particular travel speed for which calibration is required. In this way, rather than reassign machine 10 to a new work task, machine 10 is able to continue performing its original work task within the limitations established by worksite management system 38.”, here the system is defaulting to a previously approved/checked out speed in the case that a quicker speed does not meet operational parameter thresholds)
end the online planner checkout procedure and continue to operate the machine (Paragraph [0048], “the difference between the predicted and actual performance of machine 10 does not exceed the threshold amount in the above example. Thus, in this example, machine 10 may continue to operate normally and efficiently without calibrating the vehicle model”, here the system is determining that the difference between the measured and reference value does not exceed the threshold and the system is ending the procedure and continuing to operate the machine).

Czapka teaches that if the at least one online operating characteristic is within the predetermined online parameter threshold or the acceptable online deviation therefrom (Figure 6, items 326, 322, 334, here the system is determining if a series of parameters are within thresholds)
identify the online operating speed as a checked out online speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed which will check the new online speed to ensure it meets the threshold criteria)
determine if the machine is operating at a maximum designated operating speed (Figure 6, item 336, "Is Speed = Maximum speed?")
if the machine is operating at the maximum designated operating speed, end the online planner checkout procedure and continuing to operate the machine at the autonomous worksite at the maximum designated operating speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed, if this 
if the machine is not operating at the maximum designated operating speed, increasing the online operating speed of the machine by a preset interval (Figure 6, item 338, "Speed Request = Current Speed + Speed Change Increment")
and repeating the online planner checkout procedure designating an increased online operating speed as the online operating speed (Figure 6, item 338, here after the speed of the system is increased by the increment the system puts the new speed into use as can be seen by the flowchart where the system restarts the process with the new online speed).
Braunstein and Czapka are analogous art as they are both generally related to control of work machines based on comparing operational parameters to thresholds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that if the operating characteristic is within a threshold identifying the speed as a checked out online speed, determining if the machine is operating at a maximum speed, if the machine is operating at a maximum speed continuing to operate at the maximum speed, and if the machine is not operating at a maximum speed increasing the operating speed of Czapka in the system for checking a machine during autonomous operation at a worksite of Braunstein in order to improve the productivity of the system while maintaining the desired operating efficiency (Czapka, Paragraph [0052], “As indicated above, various aspects of the disclosed method 200 may be configured to be executed by the planter controller 104 to allow the controller 104 to transmit speed control requests for controlling the ground speed of the work vehicle 10. As such, the vehicle's ground speed may be automatically controlled by the planter controller 104 in a manner that provides for increased or optimized planting speeds while maintaining the desired operating efficiency for the planter 12. For instance, if the active row units 28 are currently operating better than desired, the planter controller 104 may be configured to request that the ground speed of the work vehicle 10 be increased to provide improved planter productivity.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Braunstein (US-20140163773) in view of Czapka (US-20180208058) and further in view of Voorhies (US-20200338741).

Regarding claim 7, the combination of Braunstein and Czapka teach the invention as discussed above in claim 1, however neither Braunstein nor Czapka teach removing the machine from operation if the unacceptable offline deviation is not a result of bad calibration.
Voorhies teaches a system comprising robots that autonomously detect and correct individualized anomalies resulting from deviations in the sensors and/or actuators of individual robots including 
wherein the at least one controller is configured to remove the machine from operation if the unacceptable offline deviation is not a result of bad calibration (Paragraph [0090], "In some embodiments, the robots may be unable to correct certain individualized anomalies because of a component that has failed or cannot be adjusted by the robot. In some such embodiments, the affected robot may remove itself from further operations, may report the anomalies and/or failures to a system coordinator, and may move to a repair station.")

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include removing the machine from operation if the unacceptable offline deviation is not a result of bad calibration of Voorhies in the system for checking a machine during autonomous operation at a worksite of Braunstein in order to improve the productivity of the system by determining that a robot is unable to complete its assigned task and removing that robot from service so as to allow other robots to be assigned to the task this also serves to improve the safety of operations by removing a system that is experiencing a fault and may be unable to correctly navigate itself from operations so as to prevent damage to itself or the environment (Voorhies, Paragraph [0021], “The anomaly may indicate that the robot is not performing as expected or is unable to complete a task in an expected manner due to a deviation in a sensor, actuator, or environment element relied on or used by the robot in the execution of that task.”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662